Per Curiam, Thomas, Justice: The motion to reinstate the cause on the docket is overruled, it appearing that more than thirty days intervened between the order of the court allowing the appeal (which is “ the making the appeal within the meaning of the 33d section of the practice act) and the first day of the next term of the supreme court. An appeal from the circuit court to the supreme court can only be taken or made in term time, although perfected by the appellant by his act, in pais, in vacation; aliter, in appeals from a justice of the peace to the circuit court. Wilson, Chief Justice, said he t'ook a different view of the case. He supposed that the law fixed the appeal, and the order of the court only fixed the time for its perfection. Shields, Justice, said he had also taken a different view; that he supposed the appeal was not taken until the bond was executed. Treat, Justice, agreed with Justice Shields. Justice Young said he agreed with the majority of the court. Motion overruled.